DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

5.	Claim 9 recites the limitation "the definition".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 9 will be interpreted as reciting “a definition.”
6.	Claim 9 recites the limitation “each one.” The limitation “each one” renders the claim indefinite because it is unclear whether the limitation is referring to the matrices or the cells. For examination purposes, the limitation “each one” will be interpreted as referring to the cells.
7.	The phrase "like a truncated pyramid or like a truncated cone with a polygonal base" in claim 9 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
8.	Claim 11 recites the limitation "the succession of layers."  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 11 will be interpreted as reciting, “the layers.”
9.	The term “slightly larger” in claim 11 is a relative term which renders the claim indefinite. The term “slightly larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “slightly larger” will be interpreted as “larger.”
10.	Claim 12 recites the limitation "the dimensions" (plural).  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 13 recites the limitation “said point or plane of minimum dimension.” There is insufficient antecedent basis for this limitation in the claim.
12.	Claim 14 recites the limitation "said layers".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 14 will be interpreted as reciting “layers.”
13.	Claim 14 recites the limitation “if one performs” which renders the claim indefinite. The limitation “if one performs” does not clearly state who or what is performing the transverse cross-
section. Is a performance on a cross-section required, and what steps would such a performance involve? For examination purposes, “if one performs” is interpreted as an optional method step.
14.	Claim 14 recites the limitation "the resulting product." There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 14 will be interpreted as reciting “a resulting product.”
15.	Claim 14 recites the limitation "the adjacent cells." There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 14 will be interpreted as reciting “adjacent cells.”
16.	The phrase "like a truncated pyramid with a polygonal base" in claim 14 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
17.	Claim 15 recites the limitation "said layers".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 15 will be interpreted as reciting “layers.”
18.	Claim 15 recites the limitation “if one performs” which renders the claim indefinite. The limitation “if one performs” does not clearly state who or what is performing the transverse cross-section. Is a performance on a cross-section required, and what steps would such a performance involve?  For examination purposes, “if one performs” is interpreted as an optional method step.
19.	Claim 15 recites the limitation "the resulting product." There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 15 will be interpreted as reciting “a resulting product.”
20.	The term “more or less” in claim 15 is a relative term which renders the claim indefinite. The term “more or less” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “more or less” will be omitted.
21.	The phrase “which are substantially shaped like a truncated cone with a polygonal or circular base” in claim 15 renders the claim indefinite because a dependent claim cannot broaden an independent claim from which it depends. Independent claim 9 requires “a truncated cone with a polygonal base.” Claim 15 depends from claim 9, and impermissibly broadens the scope of this claim to include a truncated cone with a circular base.
22.	The phrase "like a truncated cone" in claim 15 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
23.	Claim 16 recites the limitation "said points."  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 16 will be interpreted as reciting “points.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duoss (US 2014/0356585 Al) and in further view of Chaudhry (WO 02068233 A1).
Regarding claim 9, Duoss teaches a method for providing a padding ([0005], absorptive material) wherein it uses 3D printing by depositing a filament according to a microarchitecture (Fig 1, block 11, [0022]) that entails the definition of superimposed matrices (Fig. 2) that are adapted to define a structure composed of individual open cells ([0007], 30 patterned architecture may be formed with at least one of open cells, closed cells, or some open and some closed cells) which are mutually connected and arranged mutually opposite and side by side, each one having a shape in plan view with a variable diameter (Fig. 7, open cells can be created between filaments 51-58 depending on desired shape of architecture), but fails to teach superimposing elements that are substantially shaped like a truncated pyramid or like a truncated cone with a polygonal base.
Chaudhry teaches elements that are substantially shaped like a truncated pyramid or like a truncated cone with a polygonal base ([0019-0020], Figure 3). Duoss and Chaudhry are considered to be analogous to the claimed invention because both are in the same field of providing padding that can be used for helmets and other protection devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to superimpose the filaments by shaping them into truncated pyramids. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
Regarding claim 10, Duoss in view of Chaudhry teaches the method according to claim 9, wherein said microarchitecture entails the definition of various matrices which, as they are formed, are mutually superimposed and adapted to define a structure which is composed of said individual open cells, which are mutually connected and arranged mutually opposite and side by side, each one of said open cells having, in plan view, a diameter that varies as each one of said open cells extends upward. (The diameter of the cells can vary as the layers of filament are being stacked on top of one another based on the 3D patterned architecture ([0008])). The shape of the cones/pyramids of Chaudhry vary in diameter, [0043]).
Regarding claim 11, Duoss in view of Chaudhry teaches the method according to claim 9, wherein said microarchitecture defines said open cells which are obtained by depositing in sequence layers of filament which have a given geometry which, in the succession of layers, has in plan view a slightly larger dimension until a point or plane of maximum transverse dimension is reached. 

    PNG
    media_image2.png
    804
    578
    media_image2.png
    Greyscale

Regarding claim 12, Duoss in view of Chaudhry teaches the method according to claim 11, wherein starting from said point or plane the dimensions in plan view of the subsequent layers tend to decrease until a point of minimum transverse dimension is reached, the dimension in plan view of the subsequent layers returning to increase until a new point or plane of maximum transverse dimension is reached. (Similar to claim 11, according to Paragraph 0025, the width and shape of the filaments can vary and are predetermined before extrusion begins. The filaments can be formed in the alternative as a single continuously extrusion-formed filament by connecting points across each layer in figure 2 until a maximum point has been reached.)
Regarding claim 13, Duoss in view of Chaudhry teaches the method according to claim 11, wherein said microarchitecture creates a plurality of said open cells which are mutually superimposed and in which one cell adjacent to another cell is offset so that said point or plane of minimum dimension in plan view of an adjacent row of open cells corresponds to said point or plane of maximum dimension in plan view of a row of open cells. ([0027, “Three layers are shown having filaments patterned generally transverse to each other. In particular the filament layer defined between points 31 and 32 have filament segments that are orthogonally oriented with respect to the filament segments of the filament layer defined between points 33 and 34. And a third filament layer defined between points 35 and 36 is shown transversely arranged at a substantially 45 degree angle to the two previous filament layers. The 30 patterned architecture 30 of FIG. 3 is only one illustrative arrangement of filament layers relative to each other, with other architectures having different stacked arrangements.”)

    PNG
    media_image3.png
    585
    556
    media_image3.png
    Greyscale

Regarding claim 14, Duoss in view of Chaudry teaches the method according to claim 9, wherein with said microarchitecture the superimposition is obtained of said elements or open cells which are substantially shaped like a truncated pyramid, said layers being deposited by generating matrices which, if one performs a transverse cross-section on the resulting product, show a sequence of elements which have, in plan view, a substantially square sides of which are shared with those of the adjacent cells. Chaudry teaches the truncated pyramid as shown in Fig. 3 with a square base but fails to teach an octagonal base. However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the base of the cells from a square to octagonal because, as the courts have held, there is no invention in merely changing the shape or form of an article without changing its function except in a design patent (see Eskimo Pie Corp. vs. Levous et al., 3 USPQ 23 and In re Dailey, 357 F.2d 669, 149). USPQ 47 (CCPA 1966).

    PNG
    media_image4.png
    719
    839
    media_image4.png
    Greyscale

Regarding claim 15, Duoss teaches the method according to claim 9, wherein with said microarchitecture the superimposition of said elements or open cells is obtained which are substantially shaped like a truncated cone with a polygonal or circular base, said layers being deposited by generating matrices which, if one performs a transverse cross-section on the resulting product, show a sequence of elements which have, in plan view, a substantially circular shape with mutually tangent sides so as to generate individual open cells, each of which has a shape in space which can be likened substantially to the shape of a cask, having zones that are more or less free from material between adjacent cells. (Figure 1, Chaudry teaches the truncated cone with a circular base, [0020])

    PNG
    media_image5.png
    680
    752
    media_image5.png
    Greyscale

Regarding claim 16, Duoss teaches the method according to claim 11, wherein a height of each said
open cell between said points is identical ([0029], the filaments can be arranged so that the desired property is uniform throughout the material.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MCDONALD whose telephone number is (571)272-7738. The examiner can normally be reached M-F 8:30 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J MCDONALD/Examiner, Art Unit 4172         

/LARRY W THROWER/Primary Examiner, Art Unit 1754